DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 4/30/2020 is accepted.

Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 4/30/2020   have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1,3-7 ,9,10,13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tulip et al (2004/0267335 A1)  in view of PEH et al (2008/0097476 A1).
 Regarding claim 1,  Tulip et al discloses (figures 1-3c) an optical tissue imaging system (27) (paragraph 0027) comprising: a transparent cylindrical capillary for insertion into brain tissue , the capillary having an internal cylindrical channel that extends along a central axis of the capillary; and a probe (10)  comprising a mirror  (35) (paragraph 0030) configured to reflect light to the tissue adjacent to a cylindrical wall of the cylindrical capillary, movable along the central axis of the capillary (paragraph 0027, paragraph 0028 and paragraph 0031).  
Tulip et al discloses all of the claimed limitations except the probe being rotatable within the capillary.
PEH discloses the probe (370) being rotatable within the capillary (paragraph 0151 and paragraph 0173).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching the probe being rotatable within the capillary in to the Tulip et al an optical tissue imaging system for the purpose of apparatus able to provide real time image in vivo tissue region as taught by PEH et al (paragraph 0093).
Regarding claim 3, combination of Tulip et al in view of PEH et al discloses wherein the mirror comprises a folding mirror or prism (35) (paragraph 0030).  
Regarding claim 4, combination of Tulip et al in view of PEH et al discloses wherein the mirror (35) comprises an aspherical reflection surface, wherein the internal channel is filled with air without liquid.  
Regarding claim 5, combination of Tulip et al in view of PEH et al discloses further comprising: a light sensor configured to generate an optical signal representative of an intensity of the light reflected from the mirror (35).  
Regarding claim 6, combination of Tulip et al in view of PEH et al discloses wherein the light sensor comprises a photomultiplier tube (PMT).  
Regarding claim 7,  combination of Tulip et al in view of PEH et al discloses further comprising a camera configured to receive the light from the mirror and generate wide field images of the tissue surrounding the capillary as the probe is rotated and moved along the axis of the capillary.  
Regarding claim 9, combination of Tulip et al in view of PEH et al discloses further comprising a rotary stage configured to selectively rotate the probe in the capillary channel.  
Regarding claim 10, combination of Tulip et al in view of PEH et al discloses wherein the probe further comprises a gradient index lens.  
Regarding claim 13, Tulip et al discloses (figures 1-3c) an optical tissue imaging device (27)  (paragraph 0027) comprising: a probe (10)  configured to translate along a capillary that is at least partially disposed in brain tissue of a mammal, the probe (10) comprising a mirror, the mirror configured to reflect light to and from tissue outside of the capillary, to provide panoramic imaging in the capillary (paragraph 0027, paragraph 0028 and paragraph 0031).  
Tulip et al discloses all of the claimed limitations except the probe being rotatable within the capillary.
PEH discloses the probe (370)  being rotatable within the capillary (paragraph 0151 and paragraph 0173).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching the probe being rotatable within the capillary in to the Tulip et al an optical tissue imaging system for the purpose of apparatus able to  provide real time image in vivo tissue region as taught by PEH et al (paragraph 0093).

Regarding claim 14, Tulip et al discloses (figures 1-3c) a method, comprising: inserting a transparent, cylindrical capillary into brain tissue of a mammal; inserting a probe into an opening of the capillary, the probe (10)  comprising a mirror; emitting a light through the probe and onto the mirror to cause the light to be directed onto tissue located radially outward from the capillary; translating the mirror axially along the capillary; and capturing light reflected/emitted onto the mirror from the tissue at various locations specified by the rotating and translating (paragraph 0027, paragraph 0028 and paragraph 0031).  
Tulip et al discloses all of the claimed limitations except the probe being rotatable within the capillary.
PEH discloses the probe (370) being rotatable within the capillary (paragraph 0151 and paragraph 0173).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching the probe being rotatable within the capillary in to the Tulip et al an optical tissue imaging system for the purpose of apparatus able to provide real time image in vivo tissue region as taught by PEH et al (paragraph 0093).
Claim(s) 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tulip et al (2004/0267335 A1) in view of PEH et al (2008/0097476 A1) further in view of Rowe (2005/0205667 A1).
Regarding claim 15, depends on claim 14, and claims 16 and 17 depends on claim 15,  combination of Tulip et al in view of PEH et al discloses  wherein before inserting the capillary into brain tissue of the mammal, the method further comprising: positioning the opening of the cylindrical capillary in line of sight of ; and based on images provided by the camera, move at least a portion of the mammal to align a central axis of the capillary with viewing axis , the viewing axis previously calibrated to be parallel with a rotational axis of a rotary stage detachable coupled to the probe. 
combination of Tulip et al in view of PEH et al discloses  all of the claimed limitations except  a first camera and  a view axis a first camera.
However, Rowe discloses a view axis a first camera (226) (figure 2).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide a view axis a camera in to an optical tissue imaging system for the purpose of may combine TIR and tissue imaging system as taught by Rowe (paragraph 0032).
Allowable Subject Matter
4.     Claims 2,8,11,12 and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.   The following is a statement of reasons for the indication of allowable subject matter:  wherein the mirror is positioned at a first end of the probe, wherein the mirror is configured to reflect light received at second end of the probe to the tissue, and wherein the mirror is configured to direct light reflected or emitted from the tissue to the second end of the probe and the mirror reflects the light at an angle between 30 and 150 degrees relative to the central axis of the capillary and  the mirror reflects the light at an angle between 30 and 150 degrees relative to the central axis of the capillary and  wherein the mirror is positioned at a first end of the probe, the probe further comprising a relay lens and an objective lens positioned in between the relay lens and mirror and   
the capillary comprises a first capillary, where in the probe further comprises: a second capillary; and a micromotor, where in the micromotor and mirror are disposed inside of the second capillary and the micromotor is bonded to the mirror and second capillary, wherein the micromotor is configured to rotate the mirror in the second capillary and further comprising: attaching the probe to a rotary stage; positioning the probe in line of sight of a camera spinning the probe; capturing images of the probe in a plurality of positions specified by the spinning; identifying a rotational axis of the rotary stage based on the images; and aligning the probe with the rotational axis.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/13/2022